Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4,  22-23, 25, 27 are objected to for “wt%”.  It is suggested to amend to ‘wt.%’.
Claim 1 is objected to for reciting “wt%” and “based on the total weight” as well. For instance at step d) or step e) or step f) or step h) or step i). “wt%” means “based on the total weight”. Therefore, this phrase is redundant.  
Claim 1 at step e) “a alcohol”.  It is suggested to amend to ‘an alcohol’.
Claims 1, 7, 10, “chosen from the group”. It is suggested to amend to ‘selected from the group. Applicant is requested to review other claims for a proper Markush claim language.
Claim 26 is objected to for “obtainable”. It is suggested to amend this word to ‘produced’. 
Claim Rejections - 35 USC § 112
Claims 1-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step d) a protein concentrate is recited to comprise 90% water by weight. Protein concentrates as known in the art comprise 60-70% protein by weight. A concentrate having only 10% protein (90% water) is unclear and misleading. 

Claim 25 is indefinite for a protein isolate having 70 wt.% protein. A protein isolate is expected to comprise at least 90 wt.% protein. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 4, 6, 12, 15, 21, recite the broad recitation , and the claims also recite narrower statement of the range/limitation. For instance in claim 2 “mechanical means” is the broad recitation and “cold pressing” is the narrower statement of the range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In reviewing the claims, Applicant is requested to amend other instances if they have been overlooked.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Koningsveld et al. (WO 02/060273, hereinafter R1).

Claim 25 is a native protein isolate comprising at least 70 wt.% protein, less than 1 wt.% carbohydrate and less than 0.2 wt.% phenolic compounds. 
R1 discloses a plant protein isolate that is produced by precipitating with a water-miscible organic solvent, such that no denaturation of the protein occurs, thus a native protein. (Abstract)
The protein isolate is of low phenolic compounds. The content of phenolic compounds in the protein preparation thus obtained is at least 3 times lower than in the protein preparation obtained without addition of ethanol. (Examples 1, 2)
Claims 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wnukowski et al. (US 2015/0073127, hereinafter R2)
R2 discloses a protein isolate (rapeseed) that is produced by water extraction and water-miscible solvent precipitation. The protein isolate comprises at least 90% protein and less than 0.02 wt.% (dwb) of phenolic content. 
Based on the protein content and phenolic compounds, R2’s protein isolate is of a higher quality compared to the claimed isolate. (Example 1, Table 2)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791